             Case 1:11-cr-00299-AWI Document 158 Filed 02/05/21 Page 1 of 1


 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   ROMAN SANTANA,                                        CASE NO. 1:11-CR-299 AWI-5
 8                          Petitioner,
                                                           ORDER FOR THE UNITED STATES TO
 9                   v.                                    RESPOND TO PETITIONER’S
                                                           APPLICATION FOR WRIT OF ERROR
10   UNITED STATES OF AMERICA,                             CORAM NOBIS
11                          Respondent.
12

13

14          On November 19, 2020, Roman Santana through counsel filed an application for a petition
15 for writ of error coram nobis. See Doc. No. 157. After review, the Court finds that it is

16 appropriate for the United States to respond to Petitioner’s application.

17          Accordingly, IT IS HEREBY ORDERED that:
18 1.       Within twenty-one (21) days of service of this order, the United States shall file a response
19          to Petitioner’s application for writ of coram nobis;
20 2.       Within seven (7) days of service of the United States’ response, Petitioner may file a reply;
21          and
22 3.       After receipt of the additional briefing, the Court will issue further appropriate order,
23          which may include setting a hearing date on the application.
24
     IT IS SO ORDERED.
25

26 Dated: February 5, 2021
                                                 SENIOR DISTRICT JUDGE
27

28
